 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                 Case No. CR20-27 RAJ

10          v.                                             DETENTION ORDER

11   SHAWN CORY GREEN,

12                              Defendant.

13

14   Offenses charged:

15          Count 1:        Possession of Methamphetamine with Intent to Distribute, 21 U.S.C. §§

16          841(a)(1) and 841(b)(1)(A)

17          Count 2:        Possession of Methamphetamine with Intent to Distribute, 21 U.S.C. §§

18          841(a)(1) and 841(b)(1)(A)

19   Date of Detention Hearing: On March 9, 2020, the Court held a telephonic detention hearing, with

20   the consent of Defendant Green, due to the exigence circumstances as outlined in General Order

21   01-20. This detention order is without prejudice.

22          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

23   based upon the reasons for detention hereafter set forth, finds:




     DETENTION ORDER - 1
 1         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

 2         1.    There is therefore a rebuttable presumption of detention pursuant to 18 U.S.C. §

 3               3142(e).

 4         2.    Defendant poses a risk of nonappearance due to his past failures to appear, criminal

 5               activity while under supervision, and pending criminal charges. Defendant poses a

 6               risk of danger due to the nature of the instant offense and his criminal history. There

 7               does not appear to be any condition or combination of conditions that will

 8               reasonably assure the Defendant’s appearance at future court hearings while

 9               addressing the danger to other persons or the community.

10         3.    Taken as a whole, the record does not effectively rebut the presumption that no

11               condition or combination of conditions will reasonably assure the appearance of the

12               Defendant as required and the safety of the community.

13         IT IS THEREFORE ORDERED:

14         (1)   Defendant shall be detained pending trial, and committed to the custody of the

15               Attorney General for confinement in a correction facility separate, to the extent

16               practicable, from persons awaiting or serving sentences or being held in custody

17               pending appeal;

18         (2)   Defendant shall be afforded reasonable opportunity for private consultation with

19               counsel;

20         (3)   On order of a court of the United States or on request of an attorney for the

21               government, the person in charge of the corrections facility in which Defendant is

22               confined shall deliver the defendant to a United States Marshal for the purpose of

23               an appearance in connection with a court proceeding; and




     DETENTION ORDER - 2
 1         (4)    The Clerk shall direct copies of this Order to counsel for the United States, to

 2                counsel for the Defendant, to the United States Marshal, and to the United States

 3                Pretrial Services Officer.

 4         Dated this 9th day of March, 2020.

 5


                                                        A
 6

 7                                                      MICHELLE L. PETERSON
                                                        United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     DETENTION ORDER - 3
